 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsolidated Cement CorporationandUnited Cement,Lime andGypsum Workers International Union,AFL-CIO,Petitioner..Case No. 8-RC-2830. February °28, 195DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John Vincek, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9-(c) (1) and Section 2 (6) and (7) of the Act.The Employer and the Intervenor, Local 95-A, United ConstructionWorkers of America, affiliated with the United Mine Workers ofAmerica, assert that a contract between them executed September 1,1955, effective until September 1, 1958, is a bar to this proceeding.Since 1950 the Employer has recognized the Intervenor as the repre-sentative of the quarry employees. In 1955, it commenced construc-tion of a cement plant adjacent to the quarry and in its 1955 contractwith the Intervenor it recognized Intervenor as representative notonly of the qii rry employees but also of the prospective plant em-ployees.At that time the Employer had only 25 quarry employees asagainst the 89 now employed at both plant and quarry, and had filledless than one-half of the job classifications existing at the time of thehearing.On August 8, 1956, the Employer and Intervenor executeda supplemental agreement designed to cover five additional plant jobclassifications not referred to in the original contract.Constructionof the plant was not completed until the latter part of August 1956when the Employer began to hire plant employees.As it is clear thatat the time of the execution of the 1955 contract and the 1956 supple-ment the Employer did not have any employees in the plant, itself, nordid it then employ a substantial and representative segment of the ulti-mate complement of the plant and quarry, together, which, as foundbelow, is the only unit now appropriate, we find that neither the con-tract nor its supplement is a bar to this proceeding.,,1The Cleveland Graphite Bronze Company,100 NLRB 765;Price National Corp, 102NLRB1393.In theCleveland Graphitecase the Boardheld thata contract was no bar inthe face of a subsequent 5-fold expansion of the working force and 2-fold increase in job117 NLRB No. 55. IFCONSOLIDATED CEMENT CORPORATION4934.The Petitioner seeks to represent the product ion and maintenanceemployeesat the Employer's Paulding, Ohio, plant.The Employercontendsthat a single unit of plant and quarry employees isalone ap-propriate.As an alternative, the Petitioner will accept theoverallunit.As stated previously, the Employer has operated a quarry at Paul-ding, Ohio, since 1950. In 1955, it decided to construct a plant ad-jacent to the quarry and to utilize the materials extracted from thequarry in the manufacture of cement.The plant was completed inAugust 1956 and 13 quarry employees applied for and received jobsin the plant.The record shows that all operations at both the plant and thequarry are under the control of the plant superintendent who directsthe Employer's labor relations.A single purchasing office, admin-istrationoffice,and stockroom service both the plant and quarry.Seniority and other employee benefits are uniform and payroll andpersonnel records are centrally administered.Employees from theplant and quarry are interchanged as the needs of the Employer re-quire?Certain equipment (a truck, road grader, and bulldozers) isshared by both operations.The plant receives all its raw materialfrom the quarry by means of a conveyor belt running from the quarryto the plant.In view of the close proximity of the two operations, their func-tional integration, common control of labor relations, interchange ofpersonneland equipment, and the other factors cited above, we findthat a unit composed of employees at both the plant and quarry isalone appropriate.'We shall, therefore, direct an election among thefollowing employees who we find constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act:All production and maintenance employees at the Employer'sPaulding, Ohio, plant and quarry, including employees in the mill-room, clinker and burner department, laboratory, packing and loadingdepartment, yard department, and quarry and clay handling depart-ment, but excluding office and clerical employees, guards, and super-visors asdefined in the Act.[Text of Direction of Election omitted from publication.]classifications.Here the number of classifications has also doubled since the contractwas signed and the working force is more than 31/times as largeTheSolar ManufacturingandAmerican Castcases cited in the dissenting opinion in-volved the addition of a relatively small, auxiliary operation to the Employer's mainoperation.Here,however, the new operation,being more than three times as large as theold,may not properly be treated as an auxiliary to the quarry,but rather constitutes atthis time the Employer'smain operation2 Of the 60 employees in the plant,about 28 do maintenance and other work in the-quarry, as needed.3Poultry Producers Association,114 NLRB 1186. 494DECISIONSOF NATIONALLABOR RELATIONS BOARDMEMBER MURDOCK, dissenting :I concur in the majority's finding as to the appropriate unit in thiscase but disagree with its conclusion that the Intervenor's 1955 con-tract as supplemented in 1956 does not bar the petition filed herein-Indeed, in my opinion, the very factors upon which the majoritypredicates its unit finding militate against finding the contract no,bar.Thus, as found by the majority the only appropriate unit is onewhich includes the employees of the Employer's quarry and cementmanufacturing plant because of their (1) functional integration;(2) common control of labor relations; and (3) interchange of per-sonnel and equipment.Notwithstanding this finding the majorityconcludes that the existing contract between the Employer and theIntervenor, which expressly covers both the quarry and plant, doesnot bar an immediate election because the Employer did not have anyemployees in the plant nor did it employ a substantial or representa-tive segment of the ultimate complement of the plant and quarry atthe time this contract was executed.If the plant was not an integralpart of the Employer's operations or if it might function as a separatebargaining unit, I would be inclined to agree with my colleagues' rea-soning.However, as found by the majority the plant and quarry arenot severable for purposes of collective bargaining.It follows there-fore that the plant must be considered merely as an expansion of theEmployer's preexisting operations and that the additional employeeshired to staff the plant constitute but an accretion to the existing bar-gaining unit.4As such they are covered by the current contract not-withstanding the fact that they may outnumber the employees em-ployed at the time the contract was signed. I cannot agree thatexpansion in the number of employees in the contract unit is alonesufficient reason to remove the contract as a bar.Accordingly, Iwould find that the 1955 contract, as supplemented in 1956, which doesnot expire for over a year, constitutes a bar to an election at this time.I would therefore dismiss the petition.4Solar Manufacturing Company,110NLRB 1188;American Cast Products,Inc,110NLRB 705 The cases citedby the majority in support of its finding that the contractis no bar are distinguishable from this case on their facts. Thus, inPrice National Corpo=ration,102 NLRB 1393,the contract in issue was entered into before the plant in question,which the Board found could function as a separate appropriate unit, was in opera-tion or engaged any employeesHere the Boardfinds that the cement plant may not func-tion as a separate unit and that the only appropriate unit is the quarry and plant to-gether.The Cleveland Graphite Bronze Company,100NLRB 765, involveda contractcovering an expanding unit at a single plant executed approximately 1 month after theplant commenced operations and at a time when the employer had employed only 12 per-cent of the expected total complement.Here the quarry has been operating since 1950and the expansion of the unit caused by the addition of the cement plant is but a fractionof that which occurred in theCleveland Graphitecase.